Citation Nr: 0031436	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  94-32 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent 
for residuals of a fracture of T-3, T-4 and T-7, with 
degenerative arthritic changes.

2. Entitlement to an initial rating in excess of 30 percent 
for a post-traumatic left eye injury, status post 
intraocular lens implant with loss of field of vision. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 1951 to 
October 1954.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from 1992 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In June 1996, the Board remanded the 
veteran's claims to the RO in response to his request to 
testify at a Board hearing.  In June 1997, the veteran was 
afforded a hearing before the undersigned Board member and, 
in September 1997, his claims were remanded to the RO for 
further evidentiary development.


FINDINGS OF FACT

1. The veteran's left eye post-traumatic injury is manifested 
by surgical aphakia without evidence of diplopia; the 
veteran is not blind in the left eye; his nonservice-
connected right eye has correctable vision to 20/20; and 
his current disability rating is the maximum schedular 
rating for blindness in one eye, without anatomical loss 
or a serious cosmetic defect, when service connection is 
not in effect for the other eye.

2. The veteran's service-connected residuals of a compression 
fracture, T-2, T-3 and T-7 with degenerative arthritic 
changes, are currently manifested by subjective complaints 
of pain and limitation of motion, x-ray evidence of mild 
compression fractures in the mid-thoracic and upper 
thoracic spine with diffuse osteopenia and mild 
degenerative joint disease along the scoliotic curvature 
and limitation of thoracic motion due to pain.


CONCLUSIONS OF LAWS

1. The schedular criteria for an increased rating to 30 
percent for residuals of a compression fracture of T-2, 
T-3 and T-7 with degenerative arthritic changes are met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991) amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5010, 5285, 5291 (2000).

2. The criteria required for an initial rating in excess of 
30 percent for left eye aphakia are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.383, 
4.3, 4.7, 4.84a, Diagnostic Code 6029 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for left eye and 
thoracic spine disabilities.  The Board notes that, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, that applied to all pending 
claims for VA benefits and that provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, __(2000) (to be codified at § 5103A).  In the 
instant case, the Board finds that the RO complied with the 
requirements of the statute.  All relevant evidence 
identified by the veteran was obtained and considered.  In 
addition, the veteran was afforded VA examinations to assist 
in rating his service-connected left eye and thoracic spine 
disabilities.  With regard to the adequacy of the rating 
examinations, the Board notes that the examinations provide 
sufficient information regarding the veteran's medical 
history, clinical findings and diagnoses from which the Board 
can reach a fair determination.  

Furthermore, the Board notes that, in June 1996, it remanded 
the veteran's claims to the RO in response to his request for 
a Board hearing, that was held in June 1997, and, in 
September 1997, it remanded the veteran's claims to the RO 
for further development, including VA examinations.  The 
additional evidence submitted in support of his claims, 
including VA and private medical records and examination 
reports, dated through 1999, has been associated with the 
claims file.  The Board concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claims and the Board will proceed to consider 
the claims of entitlement to an increased rating for thoracic 
spine and left eye disabilities on the merits.  

I. Factual Background

Service medical records show that, in March 1952, the veteran 
sustained compression fractures of T-3, T-4 and T-7 in a 
motor vehicle accident and was hospitalized for several 
months.  There was no artery or nerve involvement.  In 
January 1953, he suffered a penetrating wound of the left 
eyebrow, left arm and left leg.  According to pertinent 
records, there was no left eye vision immediately after his 
injury and there was hyphemia in the left eye. A craniotomy 
was performed.  The left eye orbit was debrided in March 
1953.  It was further determined that there was no 
intraorbital foreign body and his neurosurgical status was 
considered satisfactory.  While hospitalized, an eye clinic 
examination of visual fields revealed the left peripheral 
field to be depressed concentrically with an enlargement of 
the left blind spot.  Final diagnoses included penetrating 
missile wound of the left frontal skull that involved the 
left orbital rim and left frontal sinus. 

Post service, a July 1980 physician's certificate, completed 
by the Ketchikan Chiropractic Clinic, indicates that the 
veteran was unable to work for one week, but does not 
describe the cause of his disability.  A July 1981 statement 
from D.J., M.D., submitted in July 1999, indicates that the 
veteran had degenerative joint disease of the back and 
experienced intermittent pain worsened by lifting, ending and 
twisting.  It was recommended that his duties not require 
rigorous back use. 

Private chiropractic records from Dr. M., dated from 1987 to 
1997, essentially reflect complaints of low back pain.  An 
October 1987 record indicates that the veteran also 
complained of middle and upper back pain and had a history of 
possible compression fracture in the upper thoracic spine 
with poor motion at those levels.  

Physician's certificates, dated in July and August 1988, and 
signed by C. M., D.C., indicate that the veteran was under 
treatment and unable to work, but do not provide a reason.  A 
physician's certificate, dated from May to June 1990 and 
signed by R. D., D.C., indicates that the veteran was unable 
to work, but does not describe why.

A September 1991 VA neurological examination report reflects 
that the veteran's only neurologic deficit from his injury in 
service was an ophthalmologic deficit, the loss of left eye 
vision, that had become progressively blurry to the point 
that he needed an intraocular lens implant and had permanent 
loss of vision of the left visual field.  He experienced a 
seizure earlier that year attributed to a right frontal 
lesion.  On examination, the veteran's pupils were 4 
millimeters (mm.) equal and reactive to light and an 
intraocular lens implant in the left eye was noted.  Visual 
fields were full to confrontation, although the veteran 
complained of severe blurriness of the left eye.  Extraocular 
movements were full without nystagmus.  Diagnoses were not 
referable to any eye disorder.   

According to a November 1991 VA ophthalmologic examination 
report, the veteran underwent cataract extraction in the left 
eye in 1986 with placement of an intraocular lens.  He 
reported decreased side vision and a significant number of 
floaters in the left eye.  On examination, uncorrected visual 
acuity in the right eye was 20/200 and in the left eye was 
20/30; corrected visual acuity was 20/20 in the right eye; 
20/25 in the left eye.  Pupils were 3 mm. and normally 
reactive.  Intraocular pressures were 18 in the right eye; 17 
in the left eye.  His pupils were dilated.   Slit lamp 
examination of the right eye was clear; left eye showed 
surgical aphakia with a posterior chamber intraocular lens 
and a laser opening of the posterior lens capsule.  The 
vitreous cavity in the left eye showed a moderate number of 
floaters.  The right retina was normal; the left retina 
showed chorioretinal scarring above and nasally.  Cup-to-disk 
ratio of the optic nerve was 0.0.  The clinical impression 
was surgical aphakia of the left eye with posterior chamber 
intraocular lens and chorioretinal scarring superiorly in the 
left retina, probably post traumatic.  The cataract and 
choretinal scarring was thought likely related to the eye 
injury inservice.  Goldmann visual fields were performed and 
revealed that the left visual field showed significant 
contraction, the total extent of the field being about 30 
degrees.

In February 1992, the RO granted service connection for a 
post-traumatic left eye injury, status post-intraocular lens 
implant with loss of field of vision.  A 30 percent 
disability evaluation was awarded.

The veteran underwent a VA general medical examination in 
August 1992 and complained of very severe back pain for which 
he had chiropractic and acupuncture treatments.  On 
examination, the veteran was able to flex forward and rotate 
laterally with no paraspinus tenderness noted.  Musculature 
was within normal limits in the back.   

A September 1992 VA orthopedic (muscular) examination report 
reflects the veteran's history of compression fractures and 
subsequent injury from a grenade explosion after which he 
returned to full military duty and training.  He worked in a 
sawmill after service, although heavy lifting bothered his 
back.  Currently, back pain limited the veteran's ability to 
drive a car for more than two hours, walk more than two miles 
and stand for more than three hours per day.  Current 
orthopedic symptoms included headache and neck pain, some 
hand weakness and chronic pain in the full length of the 
thoracic and lumbar spine, some worse at the thoracolumbar 
mid back area.  On examination, there was a mild tenderness 
over the entire thoracic and lumbar spine with normal spinal 
alignment.  Back range of motion was flexion to 85 degrees, 
extension to 20 degrees, rotation 30/20 and lateral bending 
30/30 with some pain with those movements.  Reflexes were 
normal at the knees and ankles.  The veteran declined x-rays 
and said he would forward radiographic reports of the 
thoracic and lumbar spines from his chiropractor.  Diagnoses 
included the back history of fracture in the upper thoracic 
area, with fractures at T-3, T-4 and T-7.  The fractures were 
well healed.  Continued chronic thoracic and lumbar back pain 
was diagnosed as chronic muscular strain.  Disc degeneration 
and bone deformity was per private x-rays report.  

In December 1992, the RO granted service connection for 
residuals of fracture of T-3, T-4 and T-7.  A noncompensable 
disability evalaution was assigned under Diagnostic Code 
5285.

A December 1992 office record, from Dr. B. M., indicates old 
compression fractures at T-3 and T-6.  

The veteran underwent VA neurologic examination in May 1993.  
X-rays of the dorsal spine showed some mild scoliosis.  There 
were compression deformities with anterior wedging of upper 
and mid thoracic vertebral bodies.  The left side of the 
vertebral bodies at T-5 and T-6 were more compressed than the 
right side.  There was no subluxation present and no 
destructive process present.  The radiographic impression was 
degenerative arthritic changes of the dorsal spine, with 
scoliosis and compression deformities (and) with asymmetrical 
compression greater on the left than on the right at T-5 and 
T-6.

In July 1993, the RO recharacterized the veteran's thoracic 
spine disability as residuals of fracture of T-3, T-4 and T-7 
with degenerative arthritic changes and evaluated it under 
Diagnostic Codes 5285 and 5010.  A 20 percent disability 
evaluation was awarded and it was noted that his back 
condition was evaluated as 10 percent disabling due to pain 
and limitation of motion with 10 percent assigned for a 
demonstrable deformity.

In a September 1993 statement, V.L., stated that he had 
knowledge of the veteran's back pain since discharge from 
service and had accompanied the veteran to a chiropractor's 
office in 1988.  At that time, the receptionist said the 
veteran had been a regular patient for his back problem.

In October 1993, the veteran was afforded a fee-based 
ophthalmologic examination by Dr. J. P.  According to the 
examination report, the veteran complained of floaters in the 
left eye that occasionally interfered with his vision.  His 
vision improved if he closed his left eye.  On examination, 
unaided visual acuity was 20/200 in the right eye and 20/80 
in the left eye.  With best correction, visual acuity was 
20/20 in the right eye and 20/50 in the left eye.  Best-
corrected near vision was J-1 in the right eye and J-5 in the 
left eye.  Pupil examination and extraocular muscle function 
were normal.  A refraction did not improve visual acuities.  
Visual field examination showed that the veteran had a 
generalized constriction of the visual field that was 
significant, along with early Bjerrum scotomas, both inferior 
and superior.  Tension by applanation was 20 mm. Hg. in each 
eye.  External examination was normal.  Slit lamp examination 
of the right eye was normal.  In the left eye, there was a 
normal postoperative state of an extracapsular cataract 
extraction with a posterior chamber lens and a good YAG laser 
capsulotomy.  Examination of the right lens showed it was 
clear.  The left lens examination showed a well-centered 
pseudophakia.  Dilated direct and indirect funduscopy 
examination of the right eye was normal.  In the left eye, 
there was a dull macular reflex.  There was a chorioretinal 
scar superiorly in the left eye at the twelve o'clock 
position near the ora serrata that was consistent with a 
traumatic shrapnel wound.  There were increased vitreous 
floaters also in the left vitreous.  Diagnoses included 1) 
contusive injury of the left eye, secondary to shrapnel 
injury in service; 2) development of cataract necessitating a 
cataract removal and posterior lens implant as a result of 
the in-service injury; and 3) increased vitreous floaters and 
constricted visual fields secondary to the in-service injury.  
Dr. J.B. commented that currently, there was no treatment 
available that would improve the veteran's vision.

In a May 1994 memorandum, the VA RO director of compensation 
and pension services found that a higher evaluation was not 
assignable for the veteran's left eye disability unless the 
eye was enucleated.  It was also noted that the evidence did 
not reflect loss of use of one eye having only light 
perception to qualify for special monthly compensation. 

At his June 1996 Board hearing, and at his August 1993 
personal hearing at the RO, the veteran testified that his 
service-connected left eye injury caused blurriness and that 
floaters obscured his vision and loss of peripheral vision 
caused him to bump into objects.  He indicated that, 
recently, the floaters appeared to come more quickly.  He 
also experienced severe back pain, but was able to walk, sit 
and stand, although sitting or standing in one position for 
more than one or two hours increased pain.  Starting in 
approximately 1986, the veteran received regular private 
chiropractic treatment for back pain.  He reported that, 
recently, his back pain worsened, was more easily exacerbated 
and took longer to abate.  

VA outpatient medical records, dated in June and July 1997, 
reflect the veteran's complaints of radiating back pains 
after doing house and yard work.  Examination revealed that 
he moved very gingerly and appeared weak in dorsiflexion; 
there was slight exaggeration of thoracic kyphosis and 
tenderness to palpation in the paravertebral muscles.  The 
diagnostic impression was degenerative joint disease and low 
back pain with chronic lower extremity weakness of 
questionable etiology

In October 1997, the veteran underwent VA orthopedic (spinal) 
examination and described increased pain since his automobile 
accident in service, with decreased range of motion and pain 
with walking.  The veteran was able to walk without flare-
ups, with the pain rated a constant dull ache of 3 out of 4, 
on a pain scale of 1 to 10.  With flare-ups, the pain could 
reach a 9 and lasted four or 5 days.  Any extreme range of 
motion or activity exacerbated the pain.  The veteran was 
only able to lift 5 to 10 pounds without exacerbation of 
pain.  He had no pain or weakness in his arms but was 
conscious about how much weight he lifted as that exacerbated 
his thoracic spine pain.  The veteran took Tylenol regularly, 
and Tylenol with codeine periodically.  Recently, he had two 
urgent care medical visits due to pain exacerbations and had 
chiropractic care over the past years.  With flare-ups, lying 
on his back or on the floor with flexed knees helped, but had 
to be done regularly for several days.  The veteran was 
retired and the pain affected daily activities, as he was 
unable to participate in normal hobbies.

Objectively, the veteran had forward flexion to 30 degrees, 
with remarkable bilateral paraspinal rigidity occurring with 
complaint of tenderness at approximately 15 degrees forward 
flexion.  Extension was to 25 degrees with tenderness at 10 
degrees.  Lateral flex was to 20 degrees with tenderness at 
10 degrees with bilateral/lateral flexion.  There was 
approximately 35 degrees bilateral rotation with tenderness 
noted at 20 degrees rotation.  Intervertebral palpation 
revealed tenderness at T-2-T-3, T-4-T-5 and T-7-T-8.  Upper 
extremity deep tendon reflexes were 2+/4+ bilaterally 
symmetrical.  Neural vasculature was intact.  Addson's test 
was negative, bilaterally.  The diagnosis was chronic 
thoracic spine pain, residual from T-3, T-4 and T-7 vertebral 
fracture in 1951.  The VA examiner commented that it was as 
likely as not that the T3, T4 and T7 vertebrae were fractured 
in the accident in service.  Further, it was noted that there 
was remarkable bilateral thoracic spine paraspinal soft 
tissue rigidity with moderate decrease in range of motion on 
examination.  According to a radiographic report, x-rays of 
the thoracic spine compared with those taken in May 1993 
showed no significant change.  The radiographic impression 
was mild compression fractures with mild degenerative joint 
disease, unchanged from May 1993.

In November 1997, the veteran was afforded a fee-based 
neurologic evaluation by Dr. S.P. and reported increased mid 
to lower thoracic aching constant pain with certain 
activities and with walking.  Occasionally, the pain was 
sharp and severe and radiated into the lower back and down 
into either leg posteriorly mid way between the knee and hip.  
The pain occurred either on the right or left side, was often 
sharp and transient and occurred approximately six times in 
the last six months.  On examination of cranial nerves, 
visual fields were full to confrontation testing and fundi 
appeared benign, bilaterally, with normal appearing discs.  
Extraocular motions were full without significant nystagmus.  
There was no apparent ptosis.  Pupils were round and equal to 
size and reacted to light and accommodation.  The veteran's 
straightway gait was unremarkable.  He was able to walk on 
his heels or toes, but gyrated around, twisting his trunk in 
unusual positions to maintain his apparent balance.  He could 
stand on one foot or the other, but only for a few seconds, 
again with wild gyrations of the trunk.  The neurologist 
commented that, interestingly enough, there was no evidence 
of pain behavior at that time, despite the fact that the 
veteran was twisting his truncal muscles repeatedly in a 
vigorous fashion.  Muscle strength in the arms and legs, 
bilaterally, appeared normal, with give-way weakness distally 
in the lower extremities.  Reflexes were all intact and 
symmetric and sensation was essentially normal.  The 
impression was complaints of chronic posterior mid thoracic 
pain, secondary to ancient fractures incurred during motor 
vehicle accident in 1951.

Also in November 1997, the RO afforded the veteran another 
ophthalmologic examination that was performed by Dr. J.B.  
The veteran reported pericentral scotomas with objects that 
went in and out of his left eye vision since the initial 
injury, but said the floaters appeared more prominent in the 
last year or two.  The veteran retired from the Merchant 
Marine in 1991 and stopped working because he felt his visual 
acuity deteriorated significantly and he could not do his job 
safely.  

On examination, visual acuity, uncorrected, was 20/70-2 in 
the right eye and 20/50 slowly left eye.  With best corrected 
it was 20/20-1 in the right eye and 20/40 with difficulty in 
the left eye.  Near vision corrected measured J-1 in the 
right eye and J-2 in the left eye. A refraction was done that 
showed no significant difference from the veteran's current 
glasses.  Pupil examination showed normal pupillary response, 
bilaterally, with a 3-mm. pupil constricted to 2, 
bilaterally.  Extraocular muscle function was normal and, 
specifically, there was no diplopia.  Visual field 
examination was done on the Goldmann Perimeter (chart) and 
showed multiple pericentral scotomas in the left eye.  They 
were consistent with the veteran's complaint and degree of 
injury.  (According to the accompanying visual field 
examination report, average concentric contraction appeared 
to be approximately 35 degrees in the left eye with temporal 
contraction to 52 degrees.)  Tension by applanation was 16 
mm. of mercury in the right eye and 13 in the left.  External 
examination was normal and conjunctiva was normal.  Slit lamp 
examination revealed normal right cornea, anterior chamber 
and iris.  The left showed a normal postoperative state of 
extracapsular cataract extraction and insertion of posterior 
chamber intraocular lens.  The right lens was clear.  The 
left lens showed a well-placed pseudophakia with a good 
capsulotomy.  Dilated direct and indirect funduscopy 
examination on the right showed the disc, vitreous and 
vessels to be normal.  On the left, there was mild cellophane 
maculopathy but the disc and vessels appeared to be normal.  
In the peripheral retina, there was a chorioretinal scar in 
the superior portion of the peripheral retinal consistent 
with some type of old fragmentation-type injury.  Diagnoses 
included a) normal ocular examination in the right eye; b) 
old contusive type injury consistent with a fragmentation 
wound dating back to 1950 in service in the left eye; c) 
decreased visual acuity in the left eye secondary to 
pericentral scotomas and cellophane maculopathy secondary to 
injury in service; and d) normal postoperative state of an 
extracapsular cataract extraction and a posterior chamber 
lens implant secondary to the in-service injury.  Dr. J.B. 
commented that the veteran's condition was consistent with a 
fragmentation wound as incurred in service.  The veteran's 
visual fields showed permanent pericentral scotomas that 
appeared to be stable and non-progressive.  Further, the 
specialist stated that the veteran's cataract surgery 
appeared stable, but his visual acuity was somewhat 
compromised because of cellophane maculopathy secondary to 
the inservice injury.

In a May 1998 report of x-rays of the veteran's thoracic 
spine, T.W., D.C., described mild hypertrophic changes along 
the anterior body margins at T-2 through T-12.  There was 
mild anterior vertebral body wedgings at T-6, T-7 with mild 
right vertebral body wedging at T-3.  There were mild left 
vertebral body wedgings at T-5, and T-6 that was not acute.  
The impression was diffuse mild degenerative changes of the 
thoracic spine and mild dextro-lumbar scoliosis; findings 
were negative for recent fracture of dislocation. 

In a February 1999 statement, G. W. H., D.C., said he 
evaluated the veteran for constant back pain.  Cervical range 
of motion was flexion to 58 degrees with mild pain, extension 
to 32 degrees with mild pain, right lateral motion to 32 
degrees with moderate pain, left lateral motion to 40 degrees 
with moderate pain, right rotation to 40 degrees with 
moderate pain and left rotation to 45 degrees with moderate 
pain.  Muscle triggers were noted over the right mid/lower 
trapezius, right levator scapulae and right supraspinatus.  
Pectoralis minor tightness and tenderness was noted, 
bilaterally.  There was weakness on resisted effort of the 
right mid and lower trapezius and spinous tenderness at T-4, 
5 and 6 and L-5.  There was slight hypesthesia over the right 
T-2-T-8 paraspinal dermatones.  Deep tendon reflexes were 
intact in the upper and lower extremities and sensation was 
intact.  Foramina compression tests were negative but caused 
an increase in pain extending into the dorsal spine.  Dr. G. 
H. said cervical damage appeared related to the inservice 
injury.  

In another February 1999 statement, R.C., D.C., said he 
treated the veteran for complaints of neck, low back and 
entire spine problems since May 1998.  Objectively, there 
were limitations of cervical and thoracic spine 
motion/restrictions of vertebrae as shown by motion 
palpation.  Examination of the thoracic spine revealed that 
"while manually tractioning inferior on sacrum, patient's 
para spinal area blanching/white skin coloration."  X-rays 
showed diffuse mild to moderate degenerative changes 
throughout.  In the thoracic area, there was mild anterior 
vertebral wedging at T-6, 7, right wedging at T-3 and left 
wedging at T-5, 6.  This resulted in blocking/hypomobility of 
T-3-T-10 vertebral and was residuals of previous compression 
fractures.  Dr. R.C. concurred with Dr. G.H.'s findings as to 
the cervical involvement and damage related to the head and 
thoracic compression fractures.

According to an August 1999 VA examination report, the 
veteran reported increased neck pain that radiated into the 
right shoulder.  X-rays showed degenerative joint disease of 
the cervical spine.  He did not use a cane or crutch.  On 
examination of the cervical spine, forward flexion was to 15 
degrees, hyperextension was to 20 degrees, lateral bending 
was to 15 degrees, bilaterally and limited by pain, and 
rotation was to 45 degrees to the left, limited by pain and 
to 30 degrees to the right, limited by pain.  Sensation was 
intact throughout.  Deep tendon reflexes were slightly 
hyperactive on the right, compared to the left.  Gait was 
normal.  Diagnoses included degenerative joint disease of the 
cervical spine with neural foraminal narrowing at C5-C6 and 
C7.   The VA examiner opined that the veteran's cervical 
spine problems were a result of the compression injury in 
service.

In January 2000, the RO granted service connection for 
degenerative joint disease of the cervical spine and awarded 
a 20 percent evaluation under Diagnostic Code 5290.  In 
October 2000, the RO awarded the veteran's claim of 
entitlement to a total rating based upon individual 
unemployability due to service connected disabilities.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2000).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, i.e., "staged" ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2000).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45 (2000).  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

A. Increased Rating for Residuals of A Fracture of T-3, T-4 
and T-7, with Degenerative Arthritic Changes

The medical evidence in this case shows that the veteran's 
service-connected residuals of vertebral compression 
fracture, T-3. T-4 and T-7 with degenerative arthritic 
changes are currently rated as 20 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Codes 5010 (traumatic arthritis) 
and 5285 (residuals of fracture of a vertebra).  In the July 
1993 determination that granted this evaluation, the RO 
stated that the veteran was evaluated as 10 percent disabled 
due to degenerative arthritic changes coupled with pain and 
some limitation of motion (see 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010 and 5291 (2000)) and 10 percent disabled for 
demonstrable deformity of his vertebral body, see 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (2000), see infra.  The Board 
has also considered evaluation of the veteran's dorsal spine 
disability under the provisions of Diagnostic Codes 5286 
(complete ankylosis, or bony fixation, of the spine), 
Diagnostic Codes 5288 (ankylosis of the dorsal spine), and 
5293 (intervertebral disc syndrome).  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5286, 5288, 5293 (2000).  However, there is 
no evidence of cord involvement, nerve paralysis, abnormal 
mobility requiring a neck brace as required under Diagnostic 
Code 5285; ankylosis of the spine or dorsal spine is not 
clinically demonstrated, as required for rating under 
Diagnostic Codes 5286 and 5288; and there is no current 
evidence of neurological symptomatology originating from the 
dorsal spine that would warrant evaluation of that disability 
under Diagnostic Code 5293.  The Board concludes that 
evaluation of the veteran's service-connected residuals of 
vertebral compression fracture at T-3, T-4 and T-7 with 
degenerative arthritic changes, under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5010, 5285 and 5291, provide 
the best and most advantageous evaluation for that 
disability.

Under Diagnostic Code 5285, a 100 percent rating is warranted 
for residuals of a fractured vertebrae with cord involvement, 
bedridden, or requiring long leg braces. 38 C.F.R. § 4.71a, 
Diagnostic Code 5285.  A 60 percent rating is warranted for 
residuals of a fractured vertebra without cord involvement 
and with abnormal mobility requiring a neck brace.  Id.  The 
residuals are otherwise rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.  Id. 

Under Diagnostic Code 5291, a 10 percent evaluation, the 
maximum allowed, is warranted for severe limitation of motion 
of the dorsal spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5291 (2000).

It is noted that the evaluation of the same disability under 
various diagnoses is to be avoided.  Disability from injuries 
to the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are included 
in the appropriate bodily system for their evaluation.  Both 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2000).

The medical evidence of record shows that degenerative 
arthritis, diffuse osteopenia and mild degenerative joint 
disease along the scoliotic curvatures currently manifest the 
veteran's service-connected residuals of a compression 
fracture, T-3, T-4 and T-7.  Private x-rays taken in May 1998 
showed mild hypertrophic changes along the anterior body 
margins at T 2 through T 12.  There were mild anterior 
vertebral body wedgings at T-6, T-7.  Mild right vertebral 
body wedging was noted at T-3 and mild left vertebral body 
wedgings at T-5, T-6 described as not acute.  VA x-rays taken 
in October 1997 also showed mild compression fractures.  The 
veteran's limitation of motion of the thoracic spine is 
documented in motion studies conducted by VA in October 1997, 
and includes findings of forward flexion to 30 degrees with 
remarkable bilateral paraspinal rigidity that occurred with 
complaint of tenderness at approximately 15 degrees forward 
flexion, 25 degrees on extension with tenderness at 10 
degrees.  Further, the veteran laterally flexed to only 20 
degrees with tenderness at 10 degrees, bilaterally.  He had 
approximately 35 degrees bilateral rotation with tenderness 
noted at 20 degrees.  Intervertebral palpation revealed 
tenderness at intervertebral spaces at T-2-T-3, T-4-T-5 and 
T-7-T-8. 

Traumatic arthritis is evaluated as degenerative arthritis 
under Diagnostic Code 5003, that provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2000).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Limitation of motion of the dorsal spine is rated under 
Diagnostic Code 5291 that provides a noncompensable 
evaluation where limitation is slight, and a 10 percent 
evaluation where limitation of dorsal motion is moderate or 
severe.  However, both private and VA examining physicians 
have noted paraspinous muscle tenderness and pain on motion 
of the dorsal spine.  The Board finds that an additional 10 
percent is warranted due to weakened movement, excess 
fatigability and loss of motion due to pain, as contemplated 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2000).

As previously noted, the veteran is already in receipt of a 
10 percent evaluation for degenerative arthritis coupled with 
pain and some limitation of motion, see 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 and 5291, plus 10 percent for 
demonstrable deformity of his dorsal spine, see 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285.  Accordingly, for the reasons 
stated, the Board now finds that an increased rating, from 20 
percent to 30 percent is, thus, warranted for the veteran's 
service-connected residuals of vertebral compression fracture 
of T-3, T-4 and T-7 with degenerative arthritic changes.  The 
benefit of the doubt has been resolved in the veteran's favor 
to this limited extent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5285, 5291

B. Increased Rating for A Post-Traumatic Left Eye Injury

The Rating Schedule provides that loss of use or blindness of 
one eye, having only light perception, will be held to exist 
when there is inability to recognize test letters at 1 foot 
(.30m.) and when further examination of the eyes reveals that 
perception of objects, hand movements or counting fingers 
cannot be accomplished at 3 feet (.91m.), lesser extents of 
visions, particularly perception of objects, hand movements, 
or counting fingers at distances less than 3 feet (.91 m.), 
being considered of negligible utility.  38 C.F.R. § 4.79 
(2000).

A 30 percent evaluation is assigned for unilateral or 
bilateral aphakia.  (According to the United States Court of 
Veterans Claims, "aphakia" refers to the absence of the 
lens of the eye.  See Flash v. Brown, 8 Vet. App. 332, 335 
(1995); as well as Hazzard v. Brown, 4 Vet. App. 254, 256 
(1993).)  Note: The 30 percent rating prescribed for aphakia 
is the minimum rating to be applied to the unilateral or 
bilateral condition and is not to be combined with any other 
rating for impaired vision.  Combined ratings for 
disabilities of the same eye should not exceed the amount for 
total loss of vision of that eye unless there is an 
enucleation or a serious cosmetic defect added to the total 
loss of vision.  38 C.F.R. § 4.84a, Diagnostic Code 6029; see 
also 38 C.F.R. § 4.80 (2000).  A 30 percent evaluation is 
assigned when there is blindness in one eye, having only 
light perception, and visual acuity in the other eye is 
corrected to 20/40 or better.  38 C.F.R. §§ 4.84a, Diagnostic 
Codes 6069, 6070 (2000).

In determining the effect of aggravation of visual 
disability, even though the visual impairment of only one eye 
is service connected, evaluate the vision of both eyes, 
before and after suffering the aggravation, and subtract the 
former evaluation from the latter except when the bilateral 
vision amounts to total disability. In the event of 
subsequent increase in the disability of either eye, due to 
intercurrent disease or injury not associated with the 
service, the condition of the eyes before suffering the 
subsequent increase will be taken as the basis of 
compensation subject to the provisions of 38 C.F.R. § 
3.383(a) (2000).  38 C.F.R. §  4.78 (2000).

Impairment associated with the veteran's non service-
connected right eye disability is not for consideration in 
evaluating the service-connected left eye disability unless 
the veteran is blind in the right eye.  See 38 U.S.C.A. 
§§ 1110, 1155, 1160 (West 1991); 38 C.F.R. §§ 3.383, 4.14 
(2000); Boyer v. West, 12 Vet. App. 142 (1999).

In rating disabilities of the eyes, the Board notes that the 
Schedule also mandates that the best distant vision 
obtainable after best correction by glasses will be the basis 
of the rating, except in cases of keratoconus, in which 
contact lenses are medically required.  See 38 C.F.R. § 4.75 
(2000).

In the present case, the Board notes, that in order for the 
veteran to obtain a higher evaluation for the service-
connected left eye disability, he would have to show a 
disability of the left eye at least equivalent to an actual 
anatomical loss of the eye, or vision in the right eye that 
is correctable to no better than 20/50, neither of which has 
been shown in this case.  As discussed above, the veteran has 
been diagnosed as having decreased visual acuity due to 
pericentral scotomas and cellophane maculopathy with surgical 
aphakia but with no actual anatomical loss of the eye and 
uncorrected visual acuity of 20/70 of the right eye, 
corrected to 20/20, and uncorrected vision of the left eye 
20/50 corrected to 20/40, when examined in November 1997.  
The record reflects that the veteran is not blind in the 
right eye, his left eye has not been enucleated and there is 
no cosmetic defect.  

Furthermore, a higher rating is also not warranted under 
Diagnostic Code 6080 governing impairment of field vision.  
See 38 C.F.R. § 4.84a, Diagnostic Code 6080 (2000).  Under 
this provision, all evaluations greater than 30 percent 
require a bilateral impairment, that the veteran does not 
have according to recent VA examinations. Additionally, the 
veteran has never reported diplopia (double vision, 
Diagnostic Code 6090-6092), nor was it noted on the VA 
examination or any other treatment notations.

Thus, the currently assigned evaluation of 30 percent is 
consequently the maximum schedular evaluation authorized for 
the service-connected left eye disability.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

As to the veteran's assertions that his left eye disability 
affected his employability, as noted above, in October 2000, 
the RO awarded his claim of entitlement to a total rating 
based upon individual unemployability due to service 
connected disabilities.

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).  There has been 
no showing that service-connected left eye and thoracic spine 
disabilities have caused marked interference with employment 
or necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board is not required to discuss 
the possible application of 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER


An increased rating of 30 percent for residuals of a 
compression fracture, T-3, T-4 and T-7, with degenerative 
arthritic changes is granted, subject to controlling 
regulations governing the payment of monetary benefits.

A rating in excess of 30 percent is denied for a post-
traumatic left eye injury, status post intraocular lens 
implant with loss of field of vision. 




		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 21 -


- 21 -


